Case: 20-10099    Document: 00516015400        Page: 1    Date Filed: 09/15/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 15, 2021
                                No. 20-10099                       Lyle W. Cayce
                                                                        Clerk

   Paul Eugene Lawson,

                                                         Plaintiff—Appellant,

                                    versus

   William Stephens, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Unknown, Custodian of Offender
   Records; Vickie Barrows, Director of Access to Courts; Directors
   Review Committee, Coordinator/Supervisor, individually and in their
   official capacities; Mailroom System Coordinator's Panel,
   Director, individually and in their official capacities; Major Richard
   Wathen, Warden at the JV Allred Unit; Christopher Brantly,
   Investigating Officer for the Allred Unit Safe Prison Program; Cindy
   Cigsbee, Clerk/Technician of the Access to Courts Office; James P.
   Anders, Assistant Warden at the James V. Allred Unit; Charles R.
   Horsley, Assistant Warden at the James V. Allred Unit; Lisa S.
   James, Sergeant of Safe Prisons Program at the Allred Unit; J. Willis,
   Officer for the Allred Unit Safe Prisons Program; Malcom Wise, Officer
   for the Allred Unit Safe Prisons Program,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 7:15-CV-173


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
Case: 20-10099      Document: 00516015400           Page: 2     Date Filed: 09/15/2021

                                     No. 20-10099


   Per Curiam:*
          Paul Eugene Lawson, former Texas prisoner # 00675063, moves for
   leave to appeal in forma pauperis (IFP) from the district court’s denial of his
   motion to reopen his time to appeal various motions associated with his
   previously dismissed civil rights complaint. In November 2019, this court
   dismissed Lawson’s initial appeal from the district court’s denial of these
   motions for want of jurisdiction because his notices of appeal were untimely.
   The district court then dismissed as untimely Lawson’s subsequent motion
   to reopen his time to appeal these motions and denied his motion to proceed
   IFP on appeal, certifying that the appeal was not taken in good faith because
   an appeal would be frivolous. Lawson now contends, as he did in the district
   court, that he failed to receive notice of the denial of these motions and only
   became aware that they had been denied when he received this court’s
   November 2019 dismissal of his prior appeal.
          By filing an IFP motion in this court, Lawson challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). His motion “must be directed
   solely to the trial court’s reasons for the certification decision,” id., and this
   court’s inquiry “is limited to whether the appeal involves legal points
   arguable on their merits (and therefore [is] not frivolous).” Howard v. King,
   707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
   omitted). Under Federal Rule of Appellate Procedure 4(a)(6), the district
   court may reopen the time to file an appeal for a period of 14 days after the
   date when its order to reopen is entered if three conditions are met: (1) the
   district court must find “that the moving party did not receive notice under
   Federal Rule of Civil Procedure 77(d) of the entry of the judgment or order
   sought to be appealed within 21 days after entry”; (2) the request for relief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-10099      Document: 00516015400           Page: 3    Date Filed: 09/15/2021




                                     No. 20-10099


   under Rule 4(a)(6) must be “filed within 180 days after the judgment or order
   is entered or within 14 days after the moving party receives notice under
   Federal Rule of Civil Procedure 77(d) of the entry, whichever is earlier”; and
   (3) the district court must find that no party will be prejudiced.
          The district court implicitly denied the prejudgment motions
   implicated in this appeal when it issued its final judgment dismissing the civil
   rights complaint on June 22, 2018. See Edionwe v. Bailey, 860 F.3d 287, 294
   (5th Cir. 2017); Tollett v. City of Kemah, 285 F.3d 357, 369 n.* (5th Cir. 2002).
   Lawson does not contend that he failed to receive notice of the judgment
   within 21 days of its entry, and he filed a timely appeal challenging the
   judgment. His contention that he was unaware that his prejudgment motions
   were denied until November 22, 2019, is belied by the fact that he filed
   notices to appeal the denial of these motions on April 4, 2019. In those appeal
   proceedings, he expressly acknowledged that the motions were denied when
   the district court issued its final judgment dismissing his complaint on June
   22, 2018. He was thus notified of the denial of the motions, and the district
   court did not abuse its discretion in denying as untimely his motion to reopen
   his time for appeal. See Fed. R. App. P. 4(a)(6)(B); In re Jones, 970 F.2d
   36, 39 (5th Cir. 1992).
          With the benefit of liberal construction, Lawson also seeks to reopen
   his time to appeal the denial of a “complaint in interpleader” that the district
   court received three days after entering judgment. The district court did not
   expressly rule on this pleading; nor did it construe it as a motion. Thus, it is
   not evident that there is any order for Lawson to appeal. In response to
   similar motions filed by Lawson in a different proceeding, we held that his
   “motions to intervene and to join himself in his own lawsuit are facially
   absurd.” Lawson v. United States Dep’t of Just., 819 F. App’x 260, 261 (5th
   Cir. 2020). The district court did not abuse its discretion by failing to reopen




                                          3
Case: 20-10099       Document: 00516015400         Page: 4    Date Filed: 09/15/2021




                                    No. 20-10099


   Lawson’s time to appeal related to this frivolous pleading. See In re Jones,
   970 F.2d at 39.
          Lawson has failed to show that his appeal involves legal points of
   arguable merit. See Howard, 707 F.2d at 220. His IFP motion is DENIED,
   and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202
   & n.24. Lawson is REMINDED that he has now accumulated more than
   three strikes and that he is barred from filing any pleadings, as a prisoner, in
   this court or any court subject to this court’s jurisdiction unless he first
   obtains leave of the court in which he seeks to file his pleadings. Lawson is
   CAUTIONED that filing any future frivolous or repetitive challenges to his
   conviction in this court or any court subject to his court’s jurisdiction will
   subject him to progressively more severe sanctions. Further, he should
   review any pending matters in this court and move to dismiss any that are
   frivolous, repetitive, or otherwise abusive.




                                          4